Case: 3:19-cv-00117-WHR-SLO Doc #: 15 Filed: 10/26/20 Page: 1 of 3 PAGEID #: 5925




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 ANTHONY D. DAVIS,
                                        :
              Plaintiff,
       v.                                    Case No. 3:19-cv-117
                                        :
 COMMISSIONER OF SOCIAL                      JUDGE WALTER H. RICE
 SECURITY,
                                        :
              Defendant.




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #12);
       OVERRULING PLAINTIFF’S OBJECTIONS THERETO (DOC. #13);
       AFFIRMING ALJ’S NON-DISABILITY FINDING; JUDGMENT TO
       ENTER IN FAVOR OF DEFENDANT AND AGAINST PLAINTIFF;
       TERMINATION ENTRY




       On June 5, 2020, United States Magistrate Judge Sharon L. Ovington

issued a Report and Recommendations, Doc. #12, in which she recommended that

the Court affirm the ALJ’s non-disability decision. This matter is currently before

the Court on Plaintiff’s Objections thereto, Doc. #13, and Plaintiff’s Response,

Doc. #14.

      Based on the reasoning and citations of authority set forth by Magistrate

Judge Ovington, as well as upon a thorough de novo review of this Court’s file and

the applicable law, the Court ADOPTS the Report and Recommendations, Doc.

#12, and OVERRULES Plaintiff’s Objections, Doc. #13, as meritless.
Case: 3:19-cv-00117-WHR-SLO Doc #: 15 Filed: 10/26/20 Page: 2 of 3 PAGEID #: 5926




       Magistrate Judge Ovington properly rejected Plaintiff’s argument that the

ALJ erred in failing to find a severe mental impairment at Step Two of the analysis.

For the reasons explained in the Report and Recommendations, Doc. #12,

PageID##5909-13, substantial evidence supports the ALJ’s finding and, even if it

did not, there is no reversible error, given the ALJ’s finding of other severe

impairments, and the fact that both severe and non-severe impairments were

considered in the remaining steps of the analysis.

       Magistrate Judge Ovington also properly rejected Plaintiff’s argument that

the ALJ erred in evaluating the severity of his physical symptoms. As explained in

the Report and Recommendations, the ALJ considered not only Plaintiff’s daily

activities, but also the lack of adverse side effects from treatment or medication,

Plaintiff’s treatment history, and the fact that Plaintiff’s condition had continued to

improve following his fusion surgery. The ALJ properly determined that a reduced

range of sedentary exertion adequately accounted for the location, duration,

frequency, and intensity of Plaintiff’s alleged symptoms, including pain, as well as

any precipitating and aggravating factors. Id. at PageID##5913-16.

       Finding no reversible error, the Court AFFIRMS the Commissioner’s non-

disability finding. Judgment shall be entered in favor of Defendant and against

Plaintiff.

       The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.


                                           2
Case: 3:19-cv-00117-WHR-SLO Doc #: 15 Filed: 10/26/20 Page: 3 of 3 PAGEID #: 5927


                                                              UQQFS+VEHF3JDFBVUIPSJ[BUJPOBGUFSIJT
Date: October 26, 2020                                        SFWJFX

                                     WALTER H. RICE
                                     UNITED STATES DISTRICT JUDGE




                                       3
